Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 February 1809
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington Feb. 14. 09
                  
                  In the instant of the departure of the post Genl. Dearborne calls on me to know the name of a person for whom I applied to be made a Cadet; and I have forgotten the name, & cannot find it on a review of your letters, altho’ I know it was through you that the application came. pray let me know it by return of post; and I will keep the place open a few days. Genl. Dearborne leaves us in a few days; I have only time to add that Jefferson is well, & as his lectures will finish this month he will come on here to see me the 1st. of March, & return to commence the botanical lectures. my affections to mr Randolph & the young ones & tenderest love to yourself.
                  
                     Th: Jefferson 
                     
                  
               